PER CURIAM.
The proof shows that plaintiff could have traveled to his point of destination by pursuing another route, over which, as he knew, the defendant issued transfers. It also shows, however, that he had frequently traveled over the route he selected, and had always theretofore been given a transfer. There is no evidence that any notice of the discontinuance of the issue of such transfers was given to him when he boarded the car, or until it had traveled some blocks. At that time no alternative continuous route was available. Even if it be conceded, under the reasoning of Hatch, J., in the Topham Case (Sup.) 89 N. Y. Supp. 298, that, where there are two alternative routes between the same points, the defendant has the right to grant transfers over only one and refuse it over the other, timely' notice should in some manner be given to the passenger while it is still open to him to use either route.
Judgment affirmed, with costs.